Case: 20-60848     Document: 00516103555         Page: 1     Date Filed: 11/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 22, 2021
                                  No. 20-60848
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Florinda Josefina Lopez Diaz,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 841 361


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Florinda Josefina Lopez Diaz, a native and citizen of Guatemala,
   petitions this court for review of the decision of the Board of Immigration
   Appeals (BIA) affirming the decision of the Immigration Judge (IJ) denying
   her application for withholding of removal. Lopez Diaz contends that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60848      Document: 00516103555          Page: 2   Date Filed: 11/22/2021




                                   No. 20-60848


   BIA erred in its conclusion that she had not established past persecution or a
   well-founded fear of future persecution on account of her political opinion or
   race.
           We review findings of fact, including the denial of withholding of
   removal, under the substantial evidence standard. Zhang v. Gonzales, 432
   F.3d 339, 344 (5th Cir. 2005). This standard requires that the decision (1) be
   based on the evidence presented and (2) be substantially reasonable. Sharma
   v. Holder, 729 F.3d 407, 411 (5th Cir. 2013). We may not reverse factual
   findings unless the evidence “compels” reversal—i.e., the evidence must be
   “so compelling that no reasonable factfinder could conclude against it.”
   Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009). It is the petitioner’s
   burden to demonstrate that the evidence compels a contrary conclusion.
   Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
           Lopez Diaz asserts first that she experienced past persecution on
   account of her political opinion.         She explains that her father once
   participated in some political activity several years before he was murdered
   and that, after her father’s death, she also received a death threat from the
   people who had killed her father. Lopez Diaz also contends that she
   experienced past persecution when, on a single occasion, she was robbed in
   Guatemala City, ostensibly because of her Mam race. For similar reasons
   and because her daughter suffers from a chronic medical condition, Lopez
   Diaz also urges that she will be the victim of future persecution if she is
   returned to Guatemala.
           The IJ and BIA concluded that Lopez Diaz had not demonstrated past
   persecution or a well-founded fear of future persecution on account of a
   protected ground. Lopez Diaz does not identify any political opinion she
   holds or that can otherwise be imputed to her, and she merely speculates that
   she was robbed because of her Mam race. Thus, she has not pointed to any




                                         2
Case: 20-60848     Document: 00516103555           Page: 3   Date Filed: 11/22/2021




                                    No. 20-60848


   evidence that compels a conclusion she was or will be persecuted on account
   of a protected ground. See Zhao, 404 F.3d at 306; Martinez Manzanares v.
   Barr, 925 F.3d 222, 227 (5th Cir. 2019). Further, Lopez Diaz’s family
   members remain in Guatemala without harm, which reduces the
   reasonableness of her fear of future persecution. See Gonzalez-Soto v. Lynch,
   841 F.3d 682, 683-84 (5th Cir. 2016).
          Lopez Diaz also points to her daughter’s illness and argues that
   removal to Guatemala would invite further persecution and unnecessary
   hardship upon her family. Again, this evidence does not compel a conclusion
   that Lopez Diaz herself would face persecution on account of a protected
   ground, see Chen v. Gonzales, 470 F.3d 1131, 1138 (5th Cir. 2006), and Lopez
   Diaz may not urge a derivative claim based on her daughter’s illness, see Kane
   v. Holder, 581 F.3d 231, 240 (5th Cir. 2009).
          Lastly, Lopez Diaz refers to her membership in a particular social
   group as another basis for relief. But Lopez Diaz informed the IJ that she was
   advancing no such claim, and the BIA did not address any related contention.
   Therefore, Lopez Diaz has not exhausted this issue, and we lack jurisdiction
   to address it. See Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2019).
          The petition is DENIED in part and DISMISSED in part.




                                           3